Citation Nr: 1509070	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Whether severance of service connection for  left knee disability  characterized as moderate bursitis and patellar tendonitis was proper.  

2.  Whether severance of service connection for left ankle disability characterized as mild degenerative arthritis, as secondary to left knee disability, was proper.
 
3.  Entitlement to a rating in excess of 10 percent for a left knee moderate bursitis and patellar tendonitis, for the period from February 4, 2010 to February 29, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from February 1954 to February 1956. 

This appeal before the   Board of Veterans' Appeals (Board) arose  from May 2010 (increased rating left knee) and July 2012 (service connection severance) rating decisions.
Following the May 2010 rating decision denying a rating  in excess of 10 percent for left knee disability,  the Veteran filed a Notice of Disagreement later in May 2010.  A Statement of the Case was issued in July 2012, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

In a September 2011 rating decision, the RO proposed to sever service connection for left knee and left ankle conditions.  The proposed action was completed in a December 2011 rating decision, effective from March 1, 2012.  

In a July 2012 rating action, the RO determined that service connection for left knee and left ankle disabilities  continued to be severed effective March 1, 2012, as had been originally determined in the  December 2011 rating decision.  The Veteran filed a Notice of Disagreement in July 2013.  A Statement of the Case was issued in August 2013, and the Veteran filed a Substantive Appeal (via a VA Form 9) in August 2013.  

Given the aforementioned sequence of events, as well as the Board's decision herein confirming that the severance of service connection for left knee and left ankle disabilities, , effective from March 1, 2012; the Veteran's increased rating claim for a left knee disability only extends from the time of his increased rating claim filed on February 4, 2010, until February 29, 2012, the last day service connection was in effect for a left knee condition.  

The Board notes that in both September and December 2011, the Veteran presented statements requesting service connection for left knee and left ankle disabilitiess, which were interpreted as claims to reopen.  The Board notes that under 38 C.F.R. § 3.156, a claimant may only reopen a finally adjudicated claim.  As service connection was still in effect for left knee and ankle disabilitiess as of September and December 2011, and since the December 2011 claim severing service connection effective from March 2012 was not final, these cannot be considered valid claims to reopen filed.  The issues on appeal involve the propriety of the decision to sever service connection for left knee and left ankle disabilitiess, to include consideration of whether restoration of service connection is appropriate.  In this regard, the RO addressed the merits of this matter in the August 2013 SOC, with citation to and explanation of the appropriate law, regulations and legal standard.  

This appeal has been processed utilizing the  paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems. 

Also, the  appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  .

As a final preliminary matter, the Board also notes that the Veteran raised an increased rating claim for the left ankle disability in November 2010, but it does not appear that this claim was ever actually adjudicated.  As this matter has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ),  the Board does not have jurisdiction over the matter.  Therefore, it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Proper administrative procedures were followed to effectuate the severance of service connection for left knee and left ankle disabilities .
 
2.  In a July 2008 rating decision, the RO granted service connection for left knee disability,  and for left ankle disability  secondary to the left ankle disability,  and assigned each an initial 10 percent rating, effective January 25, 2008. 

3.  In September 2011, the RO proposed severing  service connection for left knee and left ankle disabilities,  and the Veteran received written notice of the proposed severance by letter dated the same month. 

4.  In a December 2011 rating action, the RO severed service connection for left knee and left ankle disabilities,  effective March 1, 2012.  In July 2012, the RO confirmed and continued the severance of service connection for the left knee and ankle disabilities, and the Veteran filed a timely appeal. 

5.  Severance of the awards of service connection for left knee disability, and for left ankle disability on a secondary basis,  was proper because the facts upon which the awards were made  were clearly and unmistakably erroneous, and a review of the entire evidentiary record further supports a determination that service connection for the left knee disability was not warranted. 

6.  .  For the period from  February 4, 2010 to  February 29, 2012, the Veteran's service-connected left knee disability  was manifested by painful motion, with no  evidence of limitation of flexion to 60 degrees or greater or limitation of extension to 5 degrees or greater; recurrent subluxation or lateral instability; dislocation or removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum. 

7.  For the period under consideration, the applicable schedular criteria are adequate to rate the left knee , and no claim for a TDIU due to that disability was  raised.


CONCLUSIONS OF LAW

1.  Severance of service connection for left knee moderate bursitis and patellar tendonitis,  from March 1, 2012,  was proper.  38 U.S.C.A. §§ 1131, 5107, 5109A (West 2002); 38 C.F.R. § 3.105(d) (2014).

2.  Severance of service connection for left ankle mild degenerative arthritis, granted as secondary to left knee disability,  was proper.  38 U.S.C.A. §§ 1131, 5107, 5109A (West 2002); 38 C.F.R. § 3.105(d) (2014).

3.  The criteria for a rating in excess of 10 percent for left knee moderate bursitis and patellar tendonitis, from February 4, 2010 to February 29, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced  duties for VA to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and the Board finds, upon review, that none has otherwise been shown. 

As regards the matters on appeal involving  severance of service connection, the appeal arises from action initiated by the RO, not the Veteran.  Here, the RO found that the awards of service connection for left knee and left ankle disabilities d were clearly and unmistakably erroneous,  and properly notified the Veteran of the proposed severance of service connection in September 2011   A letter dated September 13, 2011 advised him that he had 60 days to submit argument in support of continued service connection and could request a hearing on the matter.  The Veteran submitted no additional evidence, did not request a hearing, and service connection was severed as of March 1, 2012, in a December 2011 rating decision.  
The Board finds that no further  development is need to adjudicate the severance issues. As discussed in more detail, below, the that severance in this case was based on the RO's misinterpretation of a material fact of record at the time of the July 2008 rating decision which clearly and erroneously granted compensation benefits - i.e., misquotation of a May 2008 VA  medical opinion.  To the extent that additional relevant medical evidence was associated with the file since that time, it too was considered by the RO as evidenced in the August 2013 SOC.  The Veteran and his representative have not identified any additional evidence pertinent to the severance issues and the Board finds that the duties to assist and notify have been satisfied.  

With respect to increased rating claims, generally, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  A February 2010 letter satisfies these requirements.  After issuance of the February 2010 notice, and opportunity for the Veteran to respond, the claim was adjudicated in a May 2010 rating decision, followed by the issuance of a July 2012 Statement of the Case.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are statements provided by the Veteran and his representative, on his behalf.  A VA examination was conducted in March 2010, after the Veteran filed the increased rating claim, the report of which is on file.  The Veteran and his representative have not maintained that the 2010 VA examination, or any subsequent VA evaluation, is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The e Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

T the Veteran filed original service connection claims for left knee and left ankle disabilitiess in January 2008.  

In a July 2008 rating action, service connection was established for a left knee disability, and for a left ankle disability, secondary to the left knee disability.  Each disability was assigned an initial 10 percent rating, effective from January 25, 2008.  

Evidence on file at the time of the July 2008 rating decision included the Veteran's STRs.  The STRs include a September 1953 induction examination report showing that clinical evaluation of the feet and lower extremities was normal.  A July 1954 entry indicated that for the prior 4 or 5 years, without history of injury, the Veteran had experienced recurrent episodes of pain in both knees without associated swelling or locking, most severe during the past 4 months in service.  Examination revealed a very muscular individual, with knee joints described as perfectly normal to examination and normal X-ray films.  September 1954 entries indicate that the Veteran had hurt the left knee during basic training and it was painful and popping.  X-ray films were negative.  

Records show that the Veteran was hospitalized from October 4, to 29, 1954 at the USNH in Portsmouth, VA for treatment of a left knee lipoma.  On admission, the Veteran gave a history of recurrent knee joint dislocation and resetting, starting 4 years previously, noticed while playing basketball.  Examination revealed no limitation of motion and no instability.  X-ray films were negative, but a cystic mass in the left knee area was noted, which was excised.  Records reflect that the diagnosis in this regard was specifically corrected from internal derangement of the left knee, to lipoma of the popliteal space.  In November 1945, an examiner suspected a medial meniscus tear, despite prior negative results.  A March 1955 entry reflects that the Veteran reported that his leg gave out on him and that he had pain along the medial joint line.  The report indicated that December 1954 X-ray films had been negative.  A February 1956 separation examination report shows that clinical evaluation of the feet and lower extremities was normal and that the Veteran denied having any disability.

A VA examination was conducted in May 2008.  The Veteran gave a history of the knee going out of joint on several occasions during service and of having to undergo left knee surgery.  He also stated that after service, the knee gave out again and again, and that the left ankle was fractured in 1957 as a result.  He reported that over the years, the knee still gave out and ankle gets sore.  X-ray films of the left knee were normal; moderate bursitis and patellar tendonitis were diagnosed.  X-ray films of the left ankle showed mild degenerative changes of the left ankle without evidence of acute injury.  The examiner opined that it would be by mere speculation that the Veteran had a severe left knee injury resulting in chronic knee disability as related to military service, to include based on findings of negative radiology reports of the knee, and increased stability of the knee in the last 4-5 years.  With respect to the left ankle, the examiner noted per X-ray films that the Veteran did have an ankle injury at one time and now had degenerative arthritis of that joint, however per history it is conceivable that he gained his ankle injury from his knee "giving out".  The examiner opined that it is at least as likely as not that the Veteran's left ankle arthritis is related to a left knee condition that resulted in falling or seriously twisting the left ankle and fracturing it.

A review of the July 2008 rating decision indicates that service connection for left knee disability with moderate bursitis and patellar tendonitis was granted because a VA examination conducted May 16, 2008 included an opinion that it was at least as likely as not that the knee disability shown during service resulted in a chronic knee disability related to military service.  The rating decision further referenced STRs for the period from February 1954 through February 1956 showing that the Veteran was seen for a left knee disability while playing basketball during service and also revealed treatment for removal of a lymphoma; the RO concluded that both disabilities were considered resolved prior to the Veteran's discharge from service.  Service connection for the left ankle condition with mild degenerative arthritis was granted secondary to a service-connected disability of left knee.  In this regard, it was explained that on VA examination of May 2008, the examiner opined that the left ankle disability was at least as likely as not related to the left knee disability with moderate bursitis and patella tendonitis, noting that the Veteran reported that his left knee gave out resulted in a twist fracture of the left ankle and the development of degenerative arthritis shown by X-ray evidence during your VA examination.  It was also explained that X-ray films also showed an old fracture of the left ankle which the Veteran reported happened after service.

In February 2010, the Veteran filed an increased rating claim for the left knee disability.  A VA examination was conducted in March 2010.  The Veteran complained of knee pain and his knee giving out.  Antalgic gait was noted.  Examination was negative for crepitation, clicking, grinding or instability.  There was no abnormality of the patella or meniscus and no other knee abnormalities were shown.  Range of motion was from 0 to 140 degrees, without indications of pain.  On repetitive testing, range of motion increased to 0 to 145 degrees, with patellar clicking notes.  The report mentioned that the Veteran had retired from working as a correctional officer in 2006, and was eligible by age or duration of work.  Internal derangement left knee with decreased mobility and pain, was diagnosed.  The claim was denied in a May 2010 rating action which was appealed.  

VA records of August 2010 document left ankle and left knee pain of 4/10 in severity, and note that the Veteran was in the process of physical therapy treatments and received a left knee brace.  An assessment of right knee arthralgia is shown.  On evaluation conducted in August 2010, a posterior oblique scar going across the popliteal fossa, which is well healed, was shown.  There were no other incisions about the left knee.  There was no left knee edema.  Active range of motion of the left knee was from 0 to 130 degrees.  The knee was stable to varus and valgus stressing and anterior and posterior drawer testing.  Lachman testing was negative.  Motor strength quadriceps was 4+/5.  He could dorsiflex and plantar flex his left foot.  Sensation was intact.  X-ray films of the left ankle revealed new mild osteoarthritis of the ankle and possibly osteochondritis.

A VA examination of the left ankle was conducted in December 2010.  The examiner indicated that the diagnosis was an alleged fracture of left ankle that Veteran claimed was due to left knee giving out.  It was noted that according to a review of the STRs and claims files/medical records, the Veteran had issues with left knee subjectively giving on prior to the service.  The examiner observed that clinical examinations repeatedly in the service and even more recently by an orthopedic specialist had shown no instability of the left knee and that no records pertaining to the alleged ankle fracture are available to review in the file.

In December 2010, the Veteran was seen for a VA orthopedic consultation.  Examination of the knee revealed no instability with varus and valgus stressors at 0 or 30 degrees.  There was no anterior or posterior instability.  Tenderness to palpation around the lateral pole of the patella, some mild discomfort with lateralization of the patella was noted.  Radiographs of the left knee demonstrated no obvious osteoarthritis, or other abnormality.  It was noted that the Veteran had some findings consistent with the anterior knee pain syndrome.

In May 2011, the Veteran was seen by VA orthopedic surgery.  The Veteran noted that his knee pain had been stable since his last visit in December 2010.  Overall, he was described as doing well.  It was noted that he had an injection to his knee, which did not provide significant relief.  It was noted that he has used neoprene knee sleeve in the past and had been using a TENS unit for knee pain.  He reported having knee surgery when he was in the service, requiring a posterior incision, which he says that is the source of his knee issues.  On examination, there was no left knee effusion and no pain with medial and lateral motion of the patella.  There was patellofemoral crepitus on range of motion.  Range of motion was full extension and approximately 120 degrees of flexion.  The knee was stable to varus and valgus stress.  Anterior and posterior drawer, as well as Lachman's testing was negative.  Sensation was grossly act to light, touch throughout the left lower extremity.  X-ray films of the left knee showed no significant degenerative change.

In August 2011, a VA opinion was sought addressing whether service connection should have been granted for a left knee disability.  The VA physician stated that review of the STRs indicated that the Veteran had problems with his knee prior to service-involving giving out.  It was observed that this history was noted more than once in the STRs and that as such, there was clear and convincing evidence of a pre-service left knee condition.  The physician also concluded that there was no evidence that the pre-existing left knee condition was permanently aggravated beyond its normal progression.  The following reasons were provided in support of that conclusion: (1) no instability was noted on clinical exams; (2) X-ray films done multiple times were normal; (3) normal lower extremity exam and declaration of no disability regarding left knee at time of discharge from service; (4) popliteal mass was a lipoma and unrelated to any intrajoint pathology (as opposed to a Baker's Cyst; (5) no records from 1999 to 2005 mention the left knee as a concern; (6) X-ray films of both knees were absent any arthritic changes; noting that if the veteran had any internal derangement in the 1950's, one would expect the development of significant arthritic changes over 50 years later.  The examiner opined that it is not likely that the left knee condition was aggravated beyond its usual progression by Veteran's time in the service (0% probability).

In a September 2011 rating decision, the RO proposed to sever service connection for the left knee and ankle disabilities.  It was explained that a review of the file showed that service connection for the left knee condition was granted erroneously, and as such, the same was true of the left ankle.  The Veteran was advised of this proposed action in a letter issued to him dated September 13, 2011.  He was asked to submit additional evidence in this regard and notified that if VA did not receive additional evidence from him within 60 days, his evaluation would stop the first day of the third month following notice of the final decision.  In a September 2011 statement, the Veteran requested that VA review the complete file again and clearly look at records showing that he underwent knee surgery in late 1954/early 1955 at the Naval Hospital in Norfolk, Virginia due to a knee injury that happened in basic training in March of 1954.  It was also requested that current VA records be reviewed.  Subsequently, the RO severed service connection for left knee and ankle conditions in a December 2011 rating decision, effective March 1, 2012.  A notice letter of this decision was issued to the Veteran on December 6, 2011.  

The file contains a December 2011 private medical record of Dr. J.M.N.  Examination revealed small effusion.  Motion was from zero to 120 degrees.  The knee was described as ligamentously stable and mildly but diffusely tender to palpation.  It was noted that there was a large S-shaped incision across the popliteal fossa.  The Veteran was found to ambulate with a normal gait.   X-ray films of the knee showed mild to moderate degenerative arthritis.  Osteoarthritis of the knee was diagnosed.

A VA examination was conducted in May 2012, at which time chondromalacia patellae, grade 4, was diagnosed.  The Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  Left knee range of motion was from 0 to 115 degrees, to include on repetitive testing, less movement than normal, fatigability, and pain on motion were noted.  Left knee strength was 5/5 and instability testing was entirely normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  MRI studies revealed patellofemoral and lateral compartment chondromalacia.  The examiner opined that the left knee condition was productive of mild impairment in sustained walking, standing, and high impact activities.  

The examiner was asked to provide an opinion addressing whether it is as least as likely as not that the left knee condition was due to a specific illness, injury or event that occurred during service.  After review of the Veteran's records including but not limited to the claims file and STRs, recent medical examinations, diagnostic testing, consultations, as well as interviewing the Veteran about his medical history and current symptoms; the Veteran was examined and current pertinent medical literature was reviewed.  Based on all this information and clinical experience, the examiner opined that the Veteran's left knee condition was less likely than not (less than 50/50 probability) caused by or a result of an injury or even in service, to include the October 1954 lipoma excision and/or a history of subjective knee instability during service.  It was noted that the Veteran did report no history of knee conditions on enlistment to the service and all knee exams throughout his military service were essentially negative and normal, with the exception of the posterior thigh palpable lipoma (noted by some examiners to be a "knee" tumor and/or "internal derangement" of the left knee); the lipoma was surgically excised without entry into the knee joint space (see surgical note in the C-file 10/8/1954) and would not cause or contribute to knee joint conditions.  

The examiner continued that in addition, more than one note around the time of the left posterior leg surgery/lipoma excision revealed a consistent history of a left and/or bilateral knee subjective instability dating back to -1949 or 1950, long before induction into military service; raising the question of aggravation by the period of military service.  It was observed that available records are most consistent with no permanent aggravation but rather apparent continuation of a relatively stable subjective instability that was never been reproduced or observed and documented by many medical examiners, including expert examiners (orthopedists), on physical examinations.  It was explained that the current chondromalacia accounts for the anterior knee pain syndrome described in recent orthopedic notes, but not noted during military service and is a condition more typically associated with young otherwise healthy individuals.  It was noted that chondromalacia was a well-established diagnosis in the l950s and would not be expected to be missed by primary care or specialty examiners.

The examiner offered that in summary, although the Veteran very sincerely relates a history of no knee problems on entry to the service, "knee" surgery during the service and continuous knee problems since the service; review of all available medical records more accurately characterize the onset of subjective knee instability as least as likely as not prior to the service (1949 or 1950), stable and unchanged during the service, posterior soft tissue surgery to remove a benign fatty tumor not involving the knee joint space or associated functional  components of the knee during military service, and continued subjective knee instability since separation from the service with the initiation of medical care for anterior knee pain attributable to chondromalacia patellae in October of 2009.  References were cited as follows: Harrison's Principles of Internal Medicine, 17th ed. Chapter 325 (Approach to Articular and Musculoskeletal Disorders esp. pp 2154); Up-to-date online version 19.2 (Adult with Knee Pain); Netter's Orthopaedic Clinical Examination: An Evidence-Based Approach 2nd edition, Chapter 7 (Knee); Whiting, Zernicke Biomechanics of Musculoskeletal Injury 2nd  edition Chapter 6 (Lower-Extremity Injuries, esp. pp.116-184), and clinical experience.


III.  Restoration of Service Connection for Left Knee and Left Ankle Disabilities 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

As an initial matter, the Board notes that the procedural actions required by 38 C.F.R. § 3.105 prior to severing service connection for left knee and left ankle disabilitiess were accomplished. 

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d). 

In a letter issued on September 13, 2011, the Veteran was notified of the proposed discontinuance of service connection for left knee and ankle disabilitiess and provided with the September 2011 rating decision proposing such severance.  The letter informed him that he could submit medical or other evidence to show why the termination should not be made.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In September 2011, the Veteran provided additional argument in support of his claim requesting another review of already existing records.  He did not submit any additional evidence or request a hearing.  In a decision issued in December 2011, service connection for left knee and ankle disabilitiess was severed as of March 1, 2012.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.

Turning to the merits of each severance of service connection,  as noted, service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).  In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law.  

Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  Stallworth v. Derwinski, 20 Vet. App. 482, 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned"). 

The provisions of 38 C.F.R. § 3.105(d) contemplate consideration of evidence that post-dates the award of service connection and reflects that VA is not limited to the law and the record that existed at the time of the original decision.  See Stallworth at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  The Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  The Court added, "[c]onsequently, the severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence established that service connection is clearly erroneous."  Stallworth at 488. 

The Court has stated that clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen. 

Ordinarily, the three-part test to determine whether a prior decision is the product of CUE is the following: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  In this case, the third requirement has been modified as previously discussed. 

Upon review of the July 2008 rating decision, it is clear that the RO misread the medical opinion provided by the May 2008 examiner.  That examiner opined that it would be by mere speculation that the Veteran had a severe left knee injury resulting in chronic knee disabilities as related to military service, to include based on findings of negative radiology reports of the knee, and increased stability of the knee in the last 4-5 years.  However, the RO incorrectly stated that the examiner concluded that it is at least as likely as not that the knee condition shown during service resulted in a chronic knee disability related to military service. 

Service connection for the left knee disability was awarded based on this clear  misreading and misquoting of the May 2008 medical opinion.  Moreover, that the time of the July 2008 rating decision, there was no other competent evidence linking the Veteran's claimed left knee condition to service.  As is clear from the language of the May 2008 opinion, the examiner did not link the Veteran's claimed left knee condition to service, and indicated that in light of evidence to the contrary, it would require pure speculation to do so.  Medical evidence that is speculative, general, or inconclusive in nature, such as the opinion of the May 2008 VA examiner, does not provide persuasive support for a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, but for the RO's error (i.e., misreading/misstatement of the medical opinion provided by the May 2008 VA examiner), service connection for a left knee disability would not have been awarded. 

The error in granting the service connection claim for left knee disability is the kind of error, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  On review of the record, the Board finds the evidence supports the finding that the award  of service connection for a left knee condition was clearly and unmistakably erroneous. 

As service connection for a left knee condition was clearly and erroneously established in the July 2008 rating decision, so too was service connection for a left ankle condition, secondary to the left knee condition.  In this regard, the only basis for the grant of service connection for the left ankle condition was a nexus opinion provided by the May 2008 examiner linking this secondarily to the claimed left knee condition.  The provisions of 38 C.F.R. § 3.310 clearly provides that service connection may be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439.  As the Board has determined that severance of service connection for a left knee condition is proper, the Veteran's left ankle disorder, service connection for which was predicated on a secondary relationship to the left knee disability, is similarly no longer a service-connected disability.  Therefore, severance of service connection for the left ankle disability was also  proper. 

In reaching these conclusions, the Board has also considered the entirety of the evidentiary record, including that added to the record after the July 2008 rating decision.  See Stallworth at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In this regard, with respect to the left knee condition, the STRs do reveal documentation of symptoms and treatment relating to the left knee, as well as documenting a pre-service history of left knee popping, and evidence of surgery for a left knee skin condition in October 1954, identified as lipoma.  The Board notes that according to www.webmd.com, a lipoma is a growth of fat cells in a thin, fibrous capsule usually found just below the skin.  Essentially, it is a skin condition, and is not in any way a structural or joint condition.  There was no indication of any knee problems in service after September 1955 or upon separation examination of February 1956.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The Veteran has provided lay accounts of continuity of symptoms after service; however, the earliest medical indications of post-service left knee problems are not shown until 2008, more than 50 years after the Veteran's discharge from service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., over 50 years) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  

In this regard, the Board notes that competent medical opinions provided in this case before and after the July 2008 rating decision fail to reflect that a left knee condition was incurred or aggravated in or by service.  In this regard, the March 2010 VA examiner provided an opinion to the effect that it would be by mere speculation that the Veteran had a severe left knee injury resulting in chronic knee condition related to military service, to include based on findings of negative radiology reports of the knee, and increased stability of the knee in the last 4-5 years.  As discussed previously, this inconclusive opinion cannot support the grant of service connection in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

After the July 2008 rating action, two medical opinions were provided addressing whether the Veteran's left knee condition warranted service connection.  In VA opinions provided in both August 2011 and May 2012, two different VA physicians found that evidence of record clearly and unmistakably establishes that the Veteran's left knee disability n pre-existed his active military service, as evidenced by reports made by the Veteran and documented in the STRs to the effect that he had experienced left knee giving way for approximately 4 years prior to enlistment. 

As the conclusions reached by the VA examiners in 2011 and 2012 were based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Thus, there is clear and unmistakable medical evidence that the Veteran entered active duty with a pre-existing left leg condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  As explained below, however the evidence of record also clearly and unmistakably establishes that the pre-existing left knee condition was not aggravated during, or as a result, of service, resulting in current disability. 

The STRs themselves do not support a finding of an increase in severity of the underlying condition, or otherwise suggest chronic aggravation of the pre-existing condition.  While the Veteran was seen numerous times during service in from 1954 to March 1955; thereafter he was not seen for any further left knee problems and his 1956 separation examination was negative to include no subjective reports of knee symptoms or problems. Significantly, it was not until 2008, approximately 50 years after service that the Veteran again complained of any left knee symptoms.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000). 

Furthermore, in opinions provided in 2011 and 2012, two different VA physicians explicitly found that that the disease or injury was not aggravated by service as shown by clear and unmistakable evidence.  In this regard, in 2011 the VA physician opined that there was 0 percent  probability that the left knee condition was aggravated beyond its usual progression by Veteran's time in the service, and provided 6 reasons supporting that conclusion.  The 2012 VA examiner observed that available records were most consistent with no permanent aggravation but rather apparent continuation of a relatively stable subjective instability that was never been reproduced or observed and documented by many medical examiners, including expert examiners (orthopedists), on physical examinations.  

The 2012 VA opinion also addressed the theory of direct service incurrence, for the sake of completeness.  At that time, after review of the Veteran's records including but not limited to the claims file and STRs, recent medical examinations, diagnostic testing, consultations, as well as interviewing the Veteran about his medical history, current symptoms, the Veteran was examined and current pertinent medical literature was reviewed.  Based on all this information and clinical experience, the examiner opined that the Veteran's left knee condition was less likely than not (less than 50/50 probability) caused by or a result of an injury or even in service, to include the October 1954 lipoma excision and/or a history of subjective knee instability during service.  

As the conclusions reached by the VA physicians in 2011 and 2012 were based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Accordingly, when the VA's physicians' opinions are considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever that even suggests that current disability is the result of in-service aggravation of a pre-existing left knee condition, the Board finds that clear and unmistakable evidence establishes that the pre-existing left knee condition was not aggravated in, or as a result of, the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

As for the Veteran's own arguments in support of his claim, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence and aggravation upon which this case turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that the most probative evidence in this case are the STRs themselves, and the post-service records, to particularly include the opinions provided by the VA physicians in 2011 and 2012, who based their conclusions on medical knowledge, a review of the Veteran's STRs, and post-service records, the Veteran's lay history, and physical examination results. 

Accordingly the  Board finds that the evidence clearly and unmistakably establishes that service connection for left knee disability was not warranted.  As there was no basis for an award of service connection for left ankle disability, there was also no legal basis for an award of service connection for left ankle disability secondary to the left knee disability-the only theory of entitlement for the left ankle disability advanced or shown. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the original grant of service connection for a left knee condition, and, in turn the grant of service connection for a left ankle condition, secondary to a left knee condition, in the July 2008 rating decision were clearly and unmistakably erroneous.  This is so because, there is no doubt that reasonable minds could not differ that the result would have been manifestly different had the correct facts been known and properly applied to the applicable law and regulations as noted above.  See Damrel and Fugo, supra.  In other words, had the May 2008 medical opinion been properly quoted and applied, service connection would not have been granted for the left knee condition or for a left ankle condition predicated on the grant of service connection for a left knee condition, and thus would have manifestly changed the outcome of the July 2008 rating decision.  

As severance of service connection was thus, proper (see 38 C.F.R. § 3.105(d)), the claims for restoration must be denied.  

IV.  Increased Rating for Left Knee Disability 
From  February 4, 2010 to February 29, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.
In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion 'inhibited by pain.'  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's left knee disability does not meet even the criteria for a non-compensable rating for limitation of motion in flexion or in extension under codes 5260 and 5261.  In this regard, at worst, range of motion was shown from 0 to 115 (May 2012) or 120 degrees (December 2011), and no private or VA examination reports or records have documented any greater degree of left knee limited motion in flexion or extension. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, however, clinical findings during the pertinent period do not reflect that the left knee was additionally limited in motion or function by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Indeed, although there have been notations of pain and fatigue on repetitive motion testing, physical findings failed to reveal any corresponding limitation of motion or function.  Consequently, there is no basis for the assignment of a rating in excess of 10 percent under the above provisions and Deluca. 

During the pertinent  the Veteran has repeatedly complained of given  experiencing instability.  Yet, objective testing  repeatedly (in August 2010, May 2011, December 2011, and May 2012) failed to reveal any actual indications of instability.  Similarly, the record is entirely negative for evidence of recurrent subluxation.  Accordingly, there is no basis for the assignment of a separate or increased rating under Diagnostic Code 5257. 

Turning to other diagnostic codes potentially applicable to left knee disability, the Board notes that they are not for application.  The medical evidence of record shows that, for the period in question,  the Veteran did not have ankylosis of the knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. § 4.71(a).

Essentially, the only  manifested symptoms of the left knee during the period service connection was in effect consisted of tenderness and pain.  VA X-ray films in December 2010, May 2011, and May 2012 failed to reveal evidence of arthritis, although a  December 2011 private medical record of Dr. J.M.N. indicates that X-ray films of the knee revealed   mild to moderate degenerative arthritis and osteoarthritis was diagnosed.

Where a veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.  In this case, the currently assigned 10 percent evaluation contemplates these factors and findings; and in the absence of virtually any other symptomatology or functional impairment; there is no basis for a higher rating based on these considerations. 

The Board observes that evidence notes the presence of a left knee scar.  Service connection was granted for a left knee scar in a 1956 rating action.  The Veteran has not asserted that a higher rating is warranted for this separately service-connected condition and this matter is therefore not part of this appeal.   

The Board has considered the contention of the Veteran as to the extent of his left knee symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his right wrist disability for rating purposes. Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.
The Board also  finds that at no point while service connection was in effect was the left knee shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, the Board finds that schedular criteria are adequate to rate the left knee disability during the period under consideration.  The rating schedule fully contemplates the Veteran's left knee symptoms-primarily, painful motion, with slight, noncompensably limited motion.  There is no indication that, during the period in question,  the Veteran experienced other symptomatology of the left knee resulting in additional functional loss.  Moreover, the rating schedule provides for ratings higher than that currently assigned based on more severe functional impairment.  Likewise, other rating criteria address additional symptoms.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Further, the Board notes that, pursuant to, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, for the period under consideration, the Veteran's left knee disability was appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

Therefore, for the period service connection was in effect,  the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met; hence, referral of the claim for extra-schedular consideration is not warranted..  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is considered part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the is no evidence or allegation that, during the period under consideration, the left knee disability n actually or effectively render the Veteran unemployable.  As no claim for a TDIU due to left knee disability for the limited  period from , nor does he so contend.  As such, no claim for a TDIU was  raised in conjunction with the claim for increase,  and need not be addressed.

For all the foregoing reasons, the Board finds that the claim a rating in excess of 10 percent for left knee disability characterized as moderate bursitis and patellar tendonitis, from February 4, 2010 to February 29, 2012, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).













      (CONTINUED ON NEXT PAGE)






ORDER

As the severance of service connection for left knee disability characterized as moderate bursitis and patellar tendonitis condition was proper, the appeal as to this matter is  denied.

As the severance of service connection for left ankle disability characterized as mild degenerative arthritis as secondary to left knee disability was proper, the appeal as to this matter is denied.

A rating in excess of 10 percent for left knee disability characterized as moderate bursitis and patellar tendonitis, from February 4, 2010 to February 29, 2012, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


